 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY ,

 

Caption in Compliance with D.N.J. LER 9004-1(b)

Sadek and Cooper Law Offices
1315 Walnut Street, Suite 502
Philadelphia, PA 19007 |

 

 

Case No.: 19-17462

In Re:
Mercedes Tortres-Rohwer Judge: __ MBK
Chapter: 13

 

 

APPLICATION FOR RETENTION OF PROFESSIONAL

 

The applicant; Mercedes Torres-Rohwer , is the (check all that apply): .
(J Trustee: CO) Chap. 7 CL] Chap. 14 Chap. 13.
X Debtor: [ Chap. 11 LJ] Chap. 13

Cl Official Committee of

 

The applicant seeks to retain the following professional Carol C. Latti to

serve as (check al! that apply):

 

 

Cc] ‘Attorney for: [1 Trustee , a Debtor-in-Possession
Cl Official Committee of
[J] Accountant for: ©] Trustee “1 Debtor-in-possession
Cl Official Committee of
& Other Professional:

Realtor Tl Appraiser [1 Special Counsel
CL] Auctioneer [] Other (specify):

 

The employment of the professional is necessary because:
Sale of real property locate at 123 Wahwahtaysee Trail, Medford Lakes NJ 08055

 

 

The professional has been selected because:
She is a local realtor

 

 

Lan,

The professional services to be rendered are as follows:
List and sell the property

 

 

The proposed atrangement for compensation is as follows:
Commission fees paid at closing

 

 

To the best of the applicant’s knowledge, the professional’s connection with the debtor, creditors,
any other party in interest, their respective attorneys and accountants, the United States trustee, or

any person employed in the office of the United States trustee, is as follows:

None

[) Describe connection:

 

 
&. To the best of the applicant’s knowledge, the professional (check all that apply):

XX} does not hold an adverse interest to the estate.
L] does not represent an adverse interest to the estate.
i. isa disinterested person under 11 U.S.C. § 101(14).

[I does not represent or hold any interest adverse to the debtor or the estate with respect

to the matter for which he/she will be retained under 11 U.S.C, § 327(e).

L] Other; explain:.

 

 

 

9, If the professional is an auctioneer, appraiser or realtor, the location and description of the
property is as follows: 123 Wahwahtaysee Trail, Medford Lakes, NJ 08055

 

 

~ The applicant respectfully requests authorization to employ the professional to render services in
accordance with this application, with compensation to be paid as an administrative expense in such

amounts as the Court may determine and allow.

Date: 10/23/2020 /s/ Mercedes Torres-Rohwer
Signature of Applicant

rev.delé13
